PRECEDENTIAL

     UNITED STATES COURT OF APPEALS
          FOR THE THIRD CIRCUIT
              ______________

                    No. 19-3269
                  ______________

                RAHEEM JACOBS

                         v.

   CUMBERLAND COUNTY; WARDEN ROBERT
BALICKI; JOHN DOE CORRECTIONS OFFICERS 1-6,
FICTITIOUS INDIVIDUALS; MICHAEL WILLIAMS;
   NEIL ARMSTRONG; MICHAEL ANDERSON;
  EMANUAL MORRERO; MANUAL VELESQUEZ

                 Michael Williams,
                    Appellant
                 ______________

   On Appeal from the United States District Court
             for the District of New Jersey
        (D.C. Civil Action No. 16-cv-01523)
   District Judge: Honorable Joseph H. Rodriguez
                    ______________

    Submitted Under Third Circuit L.A.R. 34.1(a):
                December 8, 2020
                 ______________
         Before: MCKEE, PORTER, and FISHER,
                    Circuit Judges.

                 (Filed: August 10, 2021)

                    ______________

A. Michael Barker
Barker Gelfand & James
210 New Road
Linwood Greene, Suite 12
Linwood, NJ 08221

            Counsel for Appellant Michael Williams

Kevin P. McCann
Shanna McCann
Chance & McCann
201 West Commerce Street
Bridgeton, NJ 08302

            Counsel for Defendants Neil Armstrong,
            Michael Anderson, Emanual Morrero, and
            Manual Velesquez

Surinder K. Aggarwal
Stone Conroy
25A Hanover Road
Suite 301
Florham Park, NJ 07932

            Counsel for Appellee Raheem Jacobs




                            2
                 OPINION OF THE COURT
                     ______________

PORTER, Circuit Judge.

       Raheem Jacobs got into a fight with another inmate
while he was a pretrial detainee at Cumberland County Jail.
Several minutes after the fight, a group of corrections officers
forcibly removed him from the dorm. Jacobs claims that as the
officers removed him, they violated his Fourteenth
Amendment right to be free from excessive force amounting to
punishment. The officers moved for summary judgment on the
ground of qualified immunity. After reviewing the record
(including a security video from the dorm) the District Court
determined that a reasonable jury could find that the officers
used gratuitous force and that any reasonable officer would
have known that such force was unlawful. The court thus
denied qualified immunity and summary judgment to the
officers. One of the officers, Michael Williams, unsuccessfully
moved for reconsideration. Williams now appeals. We will
affirm both District Court orders.

                               I

        Jacobs was held in the C dorm of Cumberland County
Jail as he awaited trial for a weapons charge. On the morning
of February 25, 2015, Jacobs got into a fight with Bruce Hanby,
one of the other inmates housed in the C dorm. Less than thirty
seconds after the fight ended, a group of corrections officers
entered the dorm and identified Hanby as one of the fighters.
The officers removed Hanby and took him to the medical unit.
About fifteen minutes later, Williams and four of his fellow
officers (Neil Armstrong, Michael Anderson, Emanual
Morrero, and Manual Velesquez) returned for Jacobs. When




                               3
the officers arrived, they found Jacobs in the shower. The
officers told Jacobs to finish showering, get dressed, and gather
his belongings so that they could take him to the medical unit.

        As they waited for Jacobs to finish up, the officers
standing outside the shower talked and laughed together while
other officers chatted with the inmates. After a few minutes,
Jacobs exited the shower and returned to his bunk. He donned
his jumpsuit and then rummaged through items on his bed for
about thirty seconds. The officers continued chatting with each
other in an apparently casual manner, but eventually their focus
shifted back to Jacobs. Officer Williams started speaking in the
direction of Jacobs as Jacobs continued to look through papers
and items on his bed. Then, in an instant, Officer Armstrong
grabbed Jacobs and pulled him away from the bed as Williams
and Anderson approached.

       The parties dispute what prompted the officers to
descend on Jacobs. Jacobs claims that he was shuffling through
papers and searching for his family’s phone numbers so that
his bunkmate could call the family and let them know what
happened. While Jacobs doesn’t recall exactly what he and the
officers said, he posits that the officers grabbed him because
he was “taking too long.” App. 153.

        The officers tell a different story. Armstrong says that
he asked Jacobs if he was looking for a weapon and Jacobs
replied, “Maybe.” App. 217. Williams never mentioned a
weapon in his deposition, but his story is similar. He claims
that after he saw Jacobs shuffling through the papers, he said,
“[M]y man, get your stuff together, let’s go,” and immediately
approached the bed to get a better view of what Jacobs was
searching for. App. 186. As he approached, he asked Jacobs




                               4
what he had in his hand and Jacobs responded with “something
to the effect of F you guys, . . . you guys are crazy.” App. 191.

        The jail security video recorded no audio, so we cannot
determine what was said. But what happened next is clear from
the video. After being grabbed by Armstrong, Jacobs did not
resist as Armstrong tried to handcuff him. As Jacobs stood
compliant with his hands behind his back, Williams
approached and stood face to face with Jacobs. Within seconds,
Williams delivered a strike to Jacobs’s neck and a punch to the
side of his head. After the first two blows, Armstrong put
Jacobs into a neck hold and forced him to the floor as Williams
delivered a backhand slap to Jacobs’s face.

        The security video failed to fully capture the next two
portions of the incident. First, as Armstrong and Jacobs
tumbled to the floor, they fell out of the security camera’s view.
The video shows Officer Anderson dropping to the floor to
assist Armstrong, but it does not capture Armstrong’s and
Anderson’s actions during the twenty-second period that
Jacobs remained on the floor. According to Jacobs, the officers
pinned him to the floor and punched and kneed him as they
cuffed his hands behind his back. Second, as Officers Morrero
and Armstrong escorted Jacobs to the medical unit, they used
an elevator with no security camera. Jacobs alleges that as his
hands were still cuffed behind his back the officers threw him
face-first into the elevator wall and continued beating him.

        On the day of the incident, each officer submitted a use-
of-force report. None of the reports mentioned a threat of a
weapon or Williams striking Jacobs. Jail and law-enforcement
officials opened an investigation and determined that Williams
used excessive force. After review, the Cumberland County
Prosecutor’s Office charged Williams criminally.




                                5
        Jacobs sued the officers under 42 U.S.C. § 1983 and
alleged, among other things, that the officers used excessive
force in violation of his Eighth and Fourteenth Amendment
rights.1 The officers moved for summary judgment on the
ground of qualified immunity. At summary judgment, a district
court must construe the evidence and draw all reasonable
inferences in the light most favorable to the party opposing the
motion. Bland v. City of Newark, 900 F.3d 77, 83 (3d Cir.
2018). In qualified-immunity cases, that “usually means
adopting . . . the plaintiff’s version of the facts,” Scott v. Harris,
550 U.S. 372, 378 (2007), unless “no reasonable jury could
believe it,” id. at 380. But the existence of a security video
presents an “added wrinkle.” Id. at 378. In cases where there is
a reliable video depicting the events in question, courts must
not adopt a version of the facts that is “blatantly contradicted”
by the video footage. Id. at 380.

       Applying those standards, the court first analyzed
Williams’s conduct. The court noted that several documents
from the investigation suggested that Williams’s force was
excessive. And far from blatantly contradicting Jacobs’s
version of events, the District Court found that the security
video appeared largely consistent with Jacobs’s side of the
story.



1
  Jacobs also filed a § 1983 conspiracy claim against the
officers. The District Court denied summary judgment on the
conspiracy claim for Officers Anderson, Armstrong,
Velesquez, and Williams. Because the conspiracy claim was
not addressed in the appellate briefing, we consider the issue
forfeited. See Kost v. Kozakiewicz, 1 F.3d 176, 182 (3d Cir.
1993).




                                  6
       The remaining officers fared no better. Because the
security video failed to capture (1) what Jacobs, Williams, and
Armstrong said before the incident; (2) what happened on the
floor of C dorm; and (3) what happened on the elevator, the
court adopted Jacobs’s version of those disputed events. Using
that version of the facts, the District Court concluded that each
use of force violated Jacobs’s constitutional rights2 and that
any reasonable officer would have known that such gratuitous
force violated clearly established law. After unsuccessfully
moving for reconsideration, Officer Williams timely
appealed.3

                               II

        The District Court had jurisdiction under 28 U.S.C.
§ 1331. We have jurisdiction to review the District Court’s
denial of qualified immunity under 28 U.S.C. § 1291 and the
collateral-order doctrine. Bland, 900 F.3d at 82. Under the
collateral-order doctrine, we have jurisdiction to “review
whether the set of facts identified by the district court is
sufficient to establish a violation of a clearly established
constitutional right.” Dougherty v. Sch. Dist. of Phila., 772
F.3d 979, 986 (3d Cir. 2014) (quoting Ziccardi v. City of
Philadelphia, 288 F.3d 57, 61 (3d Cir. 2002)). But we lack
jurisdiction to “review questions of ‘evidence sufficiency.’”

2
  The District Court granted summary judgment in favor of
Officer Velesquez because it was undisputed that he never
touched Jacobs during the incident.
3
  The other officers failed to timely appeal. Although they
moved to join Williams’s briefing in this case, they never filed
a notice of appeal. Accordingly, they are not parties to this
appeal. See Fed. R. App. P. 3(c)(1)(A); Torres v. Oakland
Scavenger Co., 487 U.S. 312, 314–15 (1988).




                               7
Blaylock v. City of Philadelphia, 504 F.3d 405, 409 (3d Cir.
2007) (quoting Johnson v. Jones, 515 U.S. 304, 313 (1995)).
“That is, if a district court determines ‘that there is sufficient
record evidence to support a set of facts under which there
would be no immunity,’ we must accept that set of facts on
interlocutory review.” Id. (quoting Schieber v. City of
Philadelphia, 320 F.3d 409, 415 (3d Cir. 2007)). We will thus
accept the District Court’s rendering of the facts unless it is
“blatantly contradicted” by the security video. Scott, 550 U.S.
at 380.

        Given that set of facts, we analyze Officer Williams’s
qualified-immunity defense de novo. Bland, 900 F.3d at 83.
Our qualified-immunity analysis consists of two questions:
(1) whether this set of facts shows Williams violating a
constitutional right, and (2) “whether the right was clearly
established, such that ‘it would [have been] clear to a
reasonable officer that his conduct was unlawful.’” El v. City
of Pittsburgh, 975 F.3d 327, 334 (3d Cir. 2020) (alteration in
original) (quoting Lamont v. New Jersey, 637 F.3d 177, 182
(3d Cir. 2011)).

                               III

       Before we can decide whether the evidence depicts a
violation of a constitutional right, we must first clarify what
constitutional provision governs Jacobs’s claims. The Fourth
Amendment protects citizens from objectively unreasonable
uses of force in the context of arrests, investigatory stops, or
any other seizure. See Graham v. Connor, 490 U.S. 386, 395–
97 (1989). And the Eighth Amendment protects convicted
prisoners from any force applied “maliciously and sadistically
for the very purpose of causing harm.” Whitley v. Albers, 475
U.S. 312, 320–21 (1986) (quoting Johnson v. Glick, 481 F.2d




                                8
1028, 1033 (2d Cir. 1973)). But it is the Due Process Clause of
the Fourteenth Amendment4 that protects pretrial detainees like
Jacobs. See Bell v. Wolfish, 441 U.S. 520, 535 (1979).

       In Bell, the Supreme Court explained that “pretrial
detainees, who have not been convicted of any crimes, retain
at least those constitutional rights that we have held are
enjoyed by convicted prisoners.” Id. at 545 (emphasis added).
Later, in Graham, the Court explained that it was “clear” that
the Fourteenth Amendment protects pretrial detainees from
“the use of excessive force that amounts to punishment.”
Graham, 490 U.S. at 395 n.10. But it was not always clear what
the punishment standard entailed.

       Courts were left to decide whether the punishment
standard was objective (like the Fourth Amendment’s
objective-reasonableness test) or subjective (like the Eighth
Amendment’s malicious-and-sadistic standard). For example,
in Fuentes v. Wagner, we held, in part, that “the Eighth
Amendment cruel and unusual punishments standards . . .
apply to a pretrial detainee’s excessive force claim arising in
the context of a prison disturbance.” 206 F.3d 335, 347 (3d Cir.
2000) (citations and emphasis omitted). Thus, in the context of
a disturbance, we required pretrial detainees to show not only
that force was excessive, but also that the force was applied
maliciously and sadistically. Id. In such a case, the Eighth and
Fourteenth Amendment inquiries became identical.



4
  The Supreme Court has not yet determined whether pretrial
detainees can bring excessive-force claims under the Fourth
Amendment. See Kingsley v. Hendrickson, 576 U.S. 389, 408
(2015) (Alito, J., dissenting); Graham, 490 U.S. at 395 n.10.




                               9
        In 2015, the Supreme Court clarified that the subjective
Eighth Amendment standard does not apply to pretrial
detainees. See Kingsley v. Hendrickson, 576 U.S. 389, 400
(2015). “The language of the two Clauses differs, and the
nature of the claims often differs. And, most importantly,
pretrial detainees (unlike convicted prisoners) cannot be
punished at all, much less ‘maliciously and sadistically.’” Id.
(quoting Graham, 490 U.S. at 398 n.11). Instead, the Court
held that “a pretrial detainee must show only that the force
purposely or knowingly used against him was objectively
unreasonable.” Id. at 396–97 (emphasis added). The Court thus
clarified that the Fourteenth Amendment, like the Fourth,
exclusively employs an objective-reasonableness standard.5

                               IV

                                A

        Turning to the question of whether Williams used
objectively unreasonable force, “[a] court (judge or jury)
cannot apply this standard mechanically.” Id. at 397. Instead,
it requires “careful attention to the facts and circumstances of
each particular case.” Graham, 490 U.S. at 396. Those
circumstances include “the relationship between the need for
the use of force and the amount of force used; the extent of the
plaintiff’s injury; any effort made by the officer to temper or to
limit the amount of force; the severity of the security problem
at issue; the threat reasonably perceived by the officer; and
whether the plaintiff was actively resisting.” Kingsley, 576


5
  In doing so, the Court abrogated the portion of Fuentes that
applied the Eighth Amendment’s malicious-and-sadistic
standard to pretrial detainees.




                               10
U.S. at 397.

       We analyze these circumstances “from the perspective
of a reasonable officer on the scene.” Id. Running a jail is “an
inordinately difficult undertaking.” Turner v. Safley, 482 U.S.
78, 84–85 (1987). “Safety and order at these institutions
requires the expertise of correctional officials, who must have
substantial discretion to devise reasonable solutions to the
problems they face.” Kingsley, 576 U.S. at 399 (internal
quotation marks omitted) (quoting Florence v. Bd. of Chosen
Freeholders, 566 U.S. 318, 326 (2012)). Officers facing
disturbances “are often forced to make split-second
judgments—in circumstances that are tense, uncertain, and
rapidly evolving.” Id. (internal quotation marks omitted)
(quoting Graham, 490 U.S. at 397).6 And “[n]ot every push or
shove, even if it may later seem unnecessary in the peace of a
judge’s chambers,” violates an inmate’s constitutional rights.


6
  As Kingsley demonstrates, courts applying the objective
standard in the Fourteenth Amendment context may find useful
guidance in Fourth Amendment excessive-force cases. See
Kingsley, 576 U.S. at 397–400. Although the factual scenarios
in the two contexts may differ, the Fourteenth Amendment
standard is now almost identical to the Fourth Amendment
standard. Compare id. at 396–97 (the Fourteenth Amendment
excessive-force inquiry requires a pretrial detainee to “show
only that the force purposely or knowingly used against him
was objectively unreasonable”), with Graham, 490 U.S. at 397
(the Fourth Amendment excessive-force inquiry asks “whether
the officers’ actions are ‘objectively reasonable’ in light of the
facts and circumstances confronting them, without regard to
their underlying intent or motivation”); see also Lombardo v.
City of St. Louis, 141 S. Ct. 2239, 2241 n.2 (2021).




                               11
Hudson v. McMillian, 503 U.S. 1, 9 (1992) (internal quotation
marks omitted) (quoting Johnson, 481 F.2d at 1033).

        Here, even when the circumstances are viewed from the
perspective of a reasonable officer, the evidence construed in
the light most favorable to Jacobs could lead a reasonable jury
to find that Williams used objectively unreasonable force.
First, jurors could conclude that Williams and his fellow
officers were not facing a disturbance or any other threat to jail
security. Although a fight between inmates is a type of jail
disturbance, the disturbance subsided well before the officers
returned to retrieve Jacobs.7 After the fight ended, roughly
fifteen minutes passed before the officers returned for Jacobs.
When they returned, they found the inmates orderly and
compliant. Moreover, the security video shows that
circumstances were calm as the officers waited for Jacobs to
finish getting ready.

       A reasonable factfinder could also conclude that Jacobs
posed no threat throughout the encounter. The security video
shows that Jacobs was standing with his hands behind his back
and submitting to Armstrong’s compliance hold when
Williams approached the bunk. As the District Court observed,
a reasonable jury viewing the security footage could find that
Williams struck Jacobs while Jacobs was defenseless and
obeying orders.

       In sum, this version of events does not present a
question about the appropriate degree of force. Under this set

7
  We note that even though the ongoing-disturbance exception
in Fuentes was not yet abrogated at the time of the officers’
conduct, it would still not apply in this case because there was
no disturbance when the officers returned for Jacobs.




                               12
of facts, a jury could find that there was no penological need
for any additional force—making each of Williams’s strikes
wholly gratuitous and objectively unreasonable.8

                                B

       As for the second prong of qualified immunity, a
government official is protected from suit unless he “violated
a statutory or constitutional right that was clearly established
at the time of the challenged conduct.” Thomas v. Tice, 948
F.3d 133, 141 (3d Cir. 2020) (quoting Reichle v. Howards, 566
U.S. 658, 664 (2012)). “Clearly established means that, at the
time of the officer’s conduct, the law was sufficiently clear that
every reasonable official would understand that what he is
doing is unlawful.” District of Columbia v. Wesby, 138 S. Ct.
577, 589 (2018) (internal quotation marks omitted) (quoting
Ashcroft v. al-Kidd, 563 U.S. 731, 741 (2011)).

       In each case, we must focus on “whether the violative
nature of particular conduct is clearly established.” Mullenix
v. Luna, 577 U.S. 7, 12 (2015) (quoting al-Kidd, 563 U.S. at

8
  Of course, Williams has his own side of the story. He claims
that he and his fellow officers perceived a legitimate threat
because of things Jacobs said. If Williams’s version of events
were true, that would certainly bear on the reasonableness of
his actions. But as we have already explained, we must accept
the District Court’s presentation of the facts in the light most
favorable to Jacobs unless a video “blatantly contradict[s]” that
version of the facts. Scott, 550 U.S. at 380. Based on the silent
video, the only thing we can know for sure is that Jacobs and
Williams exchanged words. The dispute over what was said is
precisely the type of genuine factual dispute that we lack
jurisdiction to review. See Johnson, 515 U.S. at 313, 320.




                               13
742). Thus, the central question is whether the existing law
gave the officer “fair warning” that his particular conduct was
unlawful. Schneyder v. Smith, 653 F.3d 313, 329 (3d Cir. 2011)
(quoting Hope v. Pelzer, 536 U.S. 730, 740 (2002)).

        Sometimes an officer can receive fair warning if “a
general constitutional rule already identified in the decisional
law . . . appl[ies] with obvious clarity to the specific conduct in
question, even though ‘the very action in question has [not]
previously been held unlawful.’” Hope, 536 U.S. at 741
(quoting United States v. Lanier, 520 U.S. 259, 271 (1997)).
But in excessive-force cases, it can be difficult for officers to
know how previous judicial opinions apply to new, tense
situations. See Saucier v. Katz, 533 U.S. 194, 205 (2001). The
reasonability of force often hinges on the details of an
individual case, making the specificity of caselaw “especially
important.” Mullenix, 577 U.S. at 12. In such cases, “officers
are entitled to qualified immunity unless existing precedent
‘squarely governs’ the specific facts at issue.” Kisela v.
Hughes, 138 S. Ct. 1148, 1153 (2018) (quoting Mullenix, 577
U.S. at 15). The caselaw does not have to be “directly on
point,” but existing precedent must have placed the question of
unlawfulness “beyond debate.” al-Kidd, 563 U.S. at 741. Cases
with closely analogous facts can thus help “move a case
beyond the otherwise ‘hazy border between excessive and
acceptable force’ and thereby provide an officer notice that a
specific use of force is unlawful.” Kisela, 138 S. Ct. at 1153
(quoting Mullenix, 577 U.S. at 18).

       Here, Williams’s conduct is nowhere near the “hazy
border between excessive and acceptable force.” Id. (quoting
Mullenix, 577 U.S. at 18). When the evidence is construed in
the light most favorable to Jacobs, we have no difficulty
concluding that the unlawfulness of the conduct was “beyond




                                14
debate,” al-Kidd, 563 U.S. at 741. Any reasonable officer
would have known that Williams’s strikes were unlawful under
this set of facts.

         First, the Supreme Court has made clear that officers
may not expose inmates to gratuitous force divorced from any
legitimate penological purpose. See Hope, 536 U.S. at 738;
Rhodes v. Chapman, 452 U.S. 337, 346 (1981). That alone
would provide officers with at least “some notice” that the
treatment of Jacobs was unlawful. Hope, 536 U.S. at 745.
Additionally, the specific conduct here—striking a physically
restrained and nonthreatening inmate—was clearly unlawful
under the precedent of this Court and our sister circuits. See
Giles v. Kearney, 571 F.3d 318, 326 (3d Cir. 2009) (“[A]t the
time of the incident in 2001, it was established that an officer
may not kick or otherwise use gratuitous force against an
inmate who has been subdued.”); Estate of Davis v. Delo, 115
F.3d 1388, 1394–95 (8th Cir. 1997) (“We agree that the law
was well established that striking an unresisting inmate . . . in
the head while four other officers were restraining his limbs
. . . is a violation of the Eighth Amendment.”); Skrtich v.
Thornton, 280 F.3d 1295, 1303 (11th Cir. 2002) (“By 1998,
our precedent clearly established that government officials
may not use gratuitous force against a prisoner who has been
already subdued or, as in this case, incapacitated.”); Cowart v.
Erwin, 837 F.3d 444, 454 (5th Cir. 2016) (“We have little
difficulty concluding that in 2009, the time of the incident, it
was well-established, in sufficiently similar situations, that
officers may not ‘use gratuitous force against a prisoner who




                               15
has already been subdued . . . [or] incapacitated.’” (alteration
in original) (quoting Skrtich, 280 F.3d at 1303)).9

                        *      *      *

       At the time of the relevant conduct, it was clearly
established that officers could not gratuitously beat an inmate.
Construing the evidence in the light most favorable to Jacobs,
any reasonable officer would have known that the conduct here
was unlawful. We will therefore affirm both the District Court
order denying summary judgment and the District Court order
denying reconsideration to Officer Williams.




9
  These cases arose out of the Eighth Amendment context.
Together, they show that it was clearly established that
Williams’s conduct would violate the Eighth Amendment’s
more stringent malicious-and-sadistic standard. Because the
conduct would violate that standard, Jacobs’s status as a
pretrial detainee simply means that the constitutional violation
here is more obvious because “pretrial detainees (unlike
convicted prisoners) cannot be punished at all, much less
‘maliciously and sadistically.’” Kingsley, 576 U.S. at 400
(quoting Graham, 490 U.S. at 398 n.11). At the time of
Williams’s conduct, it was clear that the Fourteenth
Amendment protected pretrial detainees from excessive force
amounting to punishment. See Graham, 490 U.S. at 395 n.10.
But even if a reasonable officer could mistakenly believe that
the circumstances here were governed by the Eighth
Amendment standard (as many jail interactions are) it would
not change the outcome because the conduct would violate
clearly established law under either standard.




                              16